UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File # 333-174894 Patriot Berry Farms, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 38-3832726 (IRS Employer Identification Number) 7380 Sand Lake Road, Suite 500 Orlando, FL 32819 (Address of principal executive offices) (503) 505-6946 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of November 5, 2013, there are 70,859,871 shares of common stock outstanding. All references in this Quarterly Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Patriot Berry” and the “Registrant” refer to Patriot Berry Farms, Inc. unless the context indicates another meaning. PATRIOT BERRY FARMS, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures (Not Applicable) 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PATRIOT BERRY FARMS, INC. (A Development Stage Company) Index to the Financial Statements (Unaudited) SEPTEMBER 30, 2013 Contents Page (s) Balance Sheets (Unaudited) at September 30, 2013 and March 31, 2013 F-1 Statements of Operations (Unaudited) for the six month periods ended September 30, 2013 and 2012, and for the three month periods ended September 30, 2013 and 2012, and for the period from December 15, 2010 (Inception) to September 30, 2013 F-2 Statements of Cash Flows (Unaudited) for the six month periods ended September 30, 2013 and 2012, and for the period from December 15, 2010 (Inception) to September 30, 2013 F-3 Notes to the Financial Statements (Unaudited) F-4 – F-6 3 Patriot Berry Farms, Inc. (A Development Stage Company) Balance Sheets (Unaudited) September 30, March 31, ASSETS Current assets: Cash $ $ Blueberry Farm Deposit (Note 6) - Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accounts payable – related party (Note 4) - Related party advances Total current liabilities Stockholder's Deficit Common stock, par value $0.001, 100,000,000 shares authorized, 70,759,871 and 69,720,000 shares issued and outstanding as of September 30, 2013 and March 31, 2013, respectively Additional paid-in capital ) Deficit accumulated during the development stage ) ) Total stockholder's deficit ) ) Total liabilities and stockholder's deficit $ $ See accompanying notes to the financial statements. F-1 Patriot Berry Farms, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Six Months Ended September 30, 2013 For the Six Months Ended September 30, 2012 For the Three Months Ended September 30, 2013 For the Three Months Ended September 30, 2012 From Inception (December 15, 2010) Through September 30, 2013 Net Revenue $
